LANGDON, P. J.
Defendant was convicted by a jury of the offense designated “pimping” in an act approved February 8, 1911, and found in Statutes of 1911 at page *10210. He moved for a new trial, which motion was denied, as was also his motion for probation, after the filing of the report of the probation officer thereon. From the judgment of the court rendered herein the defendant appeals. The appeal is based solely upon the claim of insufficiency of the evidence to justify the verdict. No useful purpose would be served by a review of the evidence in this opinion. [1] The evidence is ample to support the verdict, and we think no other verdict could have been reached by the jury.
The judgment is affirmed.
Nourse, J., and Sturtevant, J., concurred.